Per Curiam,
There was no error either in refusing to affirm defendant’s first, fourth and fifth points for charge, or in' entering judgment for plaintiff on the verdict. The testimony was quite sufficient to carry the case to the jury on the question of defendant’s negligence, if not also on the question of plaintiff’s contributory negligence ; and it was fairly submitted to them with instructions which appear to be fully adequate and free from error. The testimony tends to show, and doubtless the jury found, that the proximate cause of plaintiff’s injury was the careless and negligent manner in which the lid of the pave-wash was placed thereon, and that the defect had existed so long that in the exercise of reasonable care it should have been discovered and remedied by the proper city authorities. These and other questions of fact, presented by the testimony, were clearly for the exclusive consideration of the jury, and hence the court was bound to submit the case to them as the constitutional triers of fact.
Judgment affirmed.